        Case 1:13-cv-08916-WHP Document 251 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              :
 MARIBEL BAEZ, et al.,                        :
                                              :
                        Plaintiffs,           :
                                              :
               -against-                      :         13cv8916
                                              :
 NEW YORK CITY HOUSING                        :         ORDER
 AUTHORITY,                                   :
                                              :
                        Defendant.            :
                                              :

WILLIAM H. PAULEY III, Senior United States District Judge:

              The pre-motion teleconference scheduled for June 12, 2020 is adjourned to June

16, 2020 at 3:00 p.m.

Dated: June 10, 2020
       New York, New York

                                                  SO ORDERED:
